Citation Nr: 9910751	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for myocardial infarction.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1977 
to August 1977, with subsequent periods of service with the 
Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision which denied the 
veteran's claim for service connection for myocardial 
infarction.  In August 1996, the veteran submitted a 
statement indicating his "desire to re-open" his claim.  
Since the veteran's claim had not been finally denied in the 
past and he had until July 1997 to express disagreement with 
the July 1996 decision, the Board finds that the veteran's 
August 1996 statement should be accepted as a Notice of 
Disagreement to the initial July 1996 denial.  38 U.S.C.A. 
§ 7105 (West 1991 and Supp. 1998); 38 C.F.R. § 20.302 (1998).   
A Statement of the Case was issued in October 1997, and the 
veteran submitted a timely 
VA Form 9 in December 1997.


FINDINGS OF FACT

1.  On March 13, 1994, the veteran suffered a myocardial 
infarction after participating in physical fitness training 
test while on inactive duty training.

2.  Myocardial infarction is a disease.  


CONCLUSIONS OF LAW

1.  Myocardial infarction is a disease and not an injury, 
within the meaning of applicable regulations providing for 
payment of VA disability compensation benefits.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (1998); VAOGCPREC 86-
90 (7/18/90).  

2.  The veteran's claim of entitlement to service connection 
for myocardial infarction lacks entitlement under the law.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; VAOGCPREC 86-90 
(7/18/90).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"Active duty" means full-time duty in the Armed Forces, 
other than active duty for training.  38 U.S.C.A. § 101(21) 
(West 1991); 38 C.F.R. § 3.6(b) (1998).  While "active 
duty" also includes other types of service, none of these 
are relevant to the facts in this case. Ibid.  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 U.S.C.A. § 101(10) (West 1991); 38 C.F.R. § 
3.1(a) (1998).  The term "Reserve" means a member of a 
reserve component of one of the Armed Forces, included the 
Army Reserve.  38 U.S.C.A. §§ 101(26), (27) (West 1991); 
38 C.F.R. §§ 3.1(b), (c) (1998).

"Active duty for training" means full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (1998).  
"Inactive duty training" means duty (other than full-time 
duty) prescribed for Reserves.  38 U.S.C.A. § 101(23) (West 
1991); 38 C.F.R. § 3.6(d) (1998).  Active duty for training 
and inactive duty training also include other types of 
service, but none of these are relevant to the issue raised 
by the facts in this case. See 38 C.F.R. §§ 3.6(c) (2)-(6), 
3.6(d) (2)-(4), and (e) (1998).

Under 38 U.S.C.A. § 1110, providing that certain statutory 
conditions are met, the United States will pay compensation 
to any veteran for disability resulting from personal injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service during a period of war. The 
phrase, "in the active military, naval, or air service," is 
further defined as any period of "active duty for training" 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an 
"injury" [not disease] incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1998); See generally Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  The implementing regulation defines inactive 
duty training as "duty (other than full-time duty) 
prescribed for Reserves."  38 C.F.R. § 3.6(d) (1998).

Thus, an individual engaged in inactive duty training who is 
disabled from an "injury" incurred or aggravated in line of 
duty may be eligible to receive compensation.  On the other 
hand, compensation is not allowed for "diseases." Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).  The VA General Counsel 
has issued a precedential opinion which holds that where a 
myocardial infarction is incurred during the course of 
mandatory heavy exertion during inactive duty training, the 
myocardial infarction cannot be considered an "injury" 
under 38 U.S.C.A. § 101(24).  VAOGCPREC 86-90 (July 18, 
1990).  Applicable regulations provide that a written legal 
opinion of the General Counsel involving veterans' benefits 
under laws administered by the Department of Veterans Affairs 
shall be conclusive as to all Department officials and 
employees with respect to the matter at issue. 38 C.F.R. § 
14.507(d) (1998).  See also 38 U.S.C.A. § 7104(c) (West 
1991).

In the case at hand, the veteran contends that the problems 
with his myocardial infarction began during training with the 
Army Reserves in March 1994.  In this veteran's case, during 
his active duty for training service from May to August 1977, 
there are no records reflecting complaints, findings, or 
treatment for a cardiovascular disorder.  On March 13, 1994, 
the veteran had a myocardial infarction after performing a 
physical readiness test with his Army Reserve unit.  The May 
1994 Report of Investigation Line of Duty and Misconduct 
Status (DD Form 261) indicates that the veteran was in 
inactive duty training at the time of the myocardial 
infarction.  Exhibits submitted with this DD Form 261, 
including the veteran's Unit of Assignment Order, his Unit 
Record of IDT Training Attendance Roster, and his Unit 
Training Schedule, support this finding.    

Following the myocardial infarction, the veteran was 
hospitalized.  Records show that he was noted to have chest 
pains and was prescribed medication.  The resulting diagnoses 
included status post acute high lateral myocardial 
infarction.  A certificate to return to work indicated that 
the veteran would be able to work on May 4, 1994.  Private 
records show that the veteran's cardiovascular symptoms were 
followed through July 1997.  The veteran was found not 
medically qualified for retention in the Army Reserves in 
June 1997.

The veteran contends that he is entitled to compensation 
because the myocardial infarction on March 13, 1994, occurred 
while he "was on active duty reserve time with the Army 
Reserve".  However, at the time of the myocardial infarction 
and hospitalization in March 1994, the veteran was on 
"inactive duty training" as the term is used in the 
applicable law and regulations. 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  He was not on active duty or active duty 
for training.  38 U.S.C.A. § 101(21) and (22); 38 C.F.R. § 
3.6(b) and (c).  Notwithstanding the veteran's 
characterization of his service in March 1994 as "active 
duty" (or a physician's mistaken notation of the same on the 
March 1994 Statement of Medical Examination (hereinafter DA 
Form 2173)), it is the statutes and regulations that define 
the veteran's status when determining the appropriate 
characterization of a veteran's period of military service, 
and "service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (1998).

Under VA disability statutes and regulations, disability 
compensation is provided for disability incurred during 
inactive duty training if it is the result of an "injury"; 
disability compensation is not provided for diseases. 38 
U.S.C.A. § 101(24).  In this regard, the Board finds that the 
medical evidence of record demonstrates that the veteran's 
diagnosed disorder of myocardial infarction and chest pain is 
a disease, and there is no competent medical evidence of 
record that this disorder is an injury.  A military service 
physician, after a review of the veteran's records, noted in 
the March 1994 DA Form 2173 that the veteran's chest pain is 
a disease.  Additionally, the earlier noted VA General 
Counsel precedential opinion (VAOGCPREC 86-90) has 
specifically found myocardial infarction to be a disease and 
not an injury.  The conclusion of the opinion was that:

it was the intention of Congress, when it 
defined active service in 38 U.S.C. § 
101(24), to exclude inactive duty 
training during which a member was 
disabled or died due to nontraumatic 
incurrence or aggravation of a disease 
process, and that manifestations of 
cardiovascular disease, such as heart 
attacks of nontraumatic origin, fall 
within the excluded class of disability, 
i.e., do not constitute injuries under 
the statute.

VAOGCPREC 86-90 (emphasis added).

Accordingly, the claim sought under the current legal theory 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where the law, not the 
evidence, is dispositive, the appeal should be terminated for 
lack of legal merit or entitlement); accord Luallen v. Brown, 
8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim of entitlement to service connection for myocardial 
infarction, being without legal merit, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

